                           Case 18-21796-jra      Doc 36      Filed 05/09/19       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
Sandra K. Gries                                            )
xxx−xx−4268                                                )
2523 W. 63rd CT                                            ) Case Number: 18−21796−jra
Merrillville, IN 46410                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 7
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )


                                         ORDER UPON CONVERSION
       At debtor/debtors' request, filed on May 8, 2019 , this case has been converted to chapter 7.

      Any order to employer to pay trustee which may be in force is terminated. It is the debtor/debtors'
responsibility to notify the employer that the order to employer to pay trustee is terminated.

       SO ORDERED.




   Dated: May 9, 2019

                                                                           James R. Ahler
                                                                           ______________________________________
                                                                           Judge, United States Bankruptcy Court

                                                                                                       Document No. 36
